Hyman, O. J.
The plaintiff, who styles himself in his petition a f. m. e., brought suit to recover of defendant a mule.
Ho prayed in the alternative, either that he recover it or its value.
He also asked judgment against defendant for the value of its services from the time defendant was in possession of the same, to wit: January, 1865, to 25th July, 1866, the time when suit was instituted. •
Plaintiff sequestered it, and defendant released it from sequestration, by giving bond and security for its delivery to plaintiff, in tlio event judgment should bo rendered against bim, defendant.
Tire District Judge rendered judgment, decreeing that plaintiff was owner of the mule, and condemning defendant to deliver it to plaintiff, and also decreeing that, on liis failing to deliver it, plaintiff recover of him $250, its value.
The judge further decreed in the judgment that plaintiff recover of defendant fifty dollars for its services.'
The defendant appeals from the judgment.
The evidence satisfies us, as it did the District Judge, that plaintiff is owner of the mule.
It was his peculium, that his master permitted him, while a slave, to own, and was his property when he became free.
Defendant took possession of it, when it had strayed from its owner, and used it from January, 1865.
The'judgment of the District Judge is erroneous in decreeing defendant to pay $250 to plaintiff, on his failing to deliver it. There is no proof adduced of its value.
The judgment for its services is excessive. The proof is that its services were not worth more than $37 50, from the time defendant took possession of and used it, up to the institution of suit.
It is decreed that the judgment of the District Court be annulled, avoided and reversed, and it is further decreed that defendant deliver the mule to plaintiff, the owner thereof. If is further decreed, that plaintiff recover of defendant the sum of thirty-seven dollars and fifty cents for the value of its services, to 25th July, 1866, and the costs of suit in the District Court.
The plaintiff to pay the costs of appeal.